Citation Nr: 1202451	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  04-42 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to nonservice-connected pension.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for rheumatic heart disease, status post aortic and mitral valve replacement with chronic atrial fibrillation.

3.  Entitlement to service connection for rheumatic heart disease, status post aortic and mitral valve replacement with chronic atrial fibrillation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The Veteran served with the Alaska Army National Guard from November 1979 to January 1997.  As the current decision grants him service connection for rheumatic heart disease, status post aortic and mitral valve replacement with chronic atrial fibrillation, aggravated in the line of duty during active duty for training, he meets the status of a "veteran" and will be referred to as such in the current decision.  See 38 U.S.C.A. § 101(2) and (24); 38 C.F.R. § 3.1(d).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Anchorage, Alaska, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In April 2005, the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e).

In December 2006, the Board remanded this case for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.

The Veteran originally filed a claim for service connection for rheumatic heart disease in July 1998.  In a January 2000 rating decision, the RO denied the claim on the grounds that he did not have veteran status.  The RO (in its April 2004 rating decision) and the Board (in its December 2006 remand) failed to consider whether the Veteran had submitted new and material evidence to reopen his claim.

Irrespective of these actions, the Board must now decide whether the Veteran has submitted new and material evidence to reopen the claim for service connection for rheumatic heart disease, status post aortic and mitral valve replacement with chronic atrial fibrillation.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues have been characterized as indicated on the title page to comport with the evidence of record.


FINDINGS OF FACT

1.  In July 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to nonservice-connected pension was requested.

2.  In a January 2000 rating decision, the RO denied service connection for rheumatic heart disease.  The Veteran did not timely appeal the decision, and it is now final.

3.  Evidence received since the January 2000 rating decision is new and material; it relates to an unestablished fact necessary to substantiate the claim for service connection for rheumatic heart disease, status post aortic and mitral valve replacement with chronic atrial fibrillation, and raises a reasonable possibility of substantiating the claim.

4.  Clear and unmistakable evidence shows that the Veteran's rheumatic heart disease pre-existed his active duty for training.

5.  The Veteran's pre-existing rheumatic heart disease was aggravated in the line of duty during active duty for training, resulting in his current disability of rheumatic heart disease, status post aortic and mitral valve replacement with chronic atrial fibrillation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to nonservice-connected pension, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for reopening the claim for service connection for rheumatic heart disease, status post aortic and mitral valve replacement with chronic atrial fibrillation, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for rheumatic heart disease, status post aortic and mitral valve replacement with chronic atrial fibrillation, have been met.  38 U.S.C.A. §§ 101(22) and (24), 1110, 1111, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304(b), 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of a Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran has withdrawn the issue of entitlement to nonservice-connected pension.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  The Board does not have jurisdiction to review that issue, and dismissal is warranted.

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board is reopening the claim for service connection for rheumatic heart disease, status post aortic and mitral valve replacement with chronic atrial fibrillation, and granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

New and Material Evidence

The RO denied service connection for rheumatic heart disease in January 2000, finding that the Veteran did not have veteran status because he had no qualifying active duty service and had no disability related to service.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).

In December 2003, the Veteran filed a request to reopen the claim for service connection for rheumatic heart disease, status post aortic and mitral valve replacement with chronic atrial fibrillation.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510(1992).

The evidence received since the January 2000 rating decision includes a November 2009 VA heart examination report and a January 2010 addendum report.  In both reports, the examining VA physician opined that the Veteran's rheumatic heart disease pre-existed his active duty for training and was aggravated by vigorous activity in the line of duty during such active duty for training.

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim.  The evidence relates to the Veteran's contention that his rheumatic heart disease was aggravated in the line of duty during active duty for training.  Reopening the claim is warranted.  38 U.S.C.A. § 5108.

Service Connection

Active service includes any period of active duty for training during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the Veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, active duty for training includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).

The government may show a lack of aggravation by establishing, by clear and unmistakable evidence, that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C. §1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.

If the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.

A pre-existing injury or disease will be considered to have been aggravated by active service, and the presumption of aggravation attaches, where there is an increase in the disability during service.

An increase in a pre-existing injury or disease may be shown by evidence produced by the claimant, with VA fulfilling its duty to assist, which is at least in equipoise, that the injury or disease increased in severity during service, other than a temporary increase.  If the presumption attaches, the government may rebut the presumption by clear and unmistakable evidence that any increase in severity was due to the natural progression of the disease or injury.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

No heart abnormalities or conditions were noted at the Veteran's December 1980 induction examination.

On a March 1986 report of medical history, the Veteran noted a history of pain or pressure in the chest, and indicated that he did not know whether he had a history of shortness of breath.

In February 1991, the Veteran was hospitalized with complaints of epigastric pain and progressive shortness of breath.  The March 1991 discharge summary included diagnoses of rheumatic heart disease, mitral regurgitation, and aortic insufficiency.  The March 1991 discharge summary noted his history of rheumatic fever at age 12, a 1972 electrocardiogram that showed "pericarditis," the Veteran's report that he recalled being sick as a youngster for a prolonged period of time and that he was often unable to keep up with his peers playing basketball, and the Veteran's report that he was unable to keep up with his comrades in the Alaska National Guard while running laps the prior year and fainted after running 11 laps.

In April 1991, the Veteran underwent cardiac catheterization and aortic and mitral valve replacements.  Treatment records at the time of the April 1991 surgery noted that the Veteran had been hospitalized in February 1991 after developing epigastric pain and severe shortness of breath while doing heavy labor with the National Guard.  The Veteran reported at the time of the April 1991 surgery that he worked as a police officer and noticed that he had increased difficulty with his annual PT test with the National Guard (being only able to run 11 laps which led to extreme shortness of breath).  The May 1991 discharge summary included diagnoses of subacute rheumatic fever with mitral valvulitis, gross mitral regurgitation, and aortic insufficiency, status post aortic and mitral valve replacements.  The May 1991 discharge summary noted his history of childhood rheumatic fever at approximately age 12.

After his service, at an February 1999 VA heart examination, the Veteran reported that he had been on active guard duty when he collapsed prior to his hospitalization and surgery for his heart symptoms.

In a February 2007 statement, one of the Veteran's fellow servicemen described how the Veteran had allegedly complained of chest pains during their annual training, which resulted in the Veteran seeking treatment and receiving a diagnosis of a heart condition.

Private treatment records reflect that in March 2009, the Veteran again underwent mitral valve replacement.

At a November 2009 VA heart examination, the Veteran reported having a long illness at about age 12 and recalled that he did not participate in competitive sports during high school because of "heavy breathing."  He reported that when he joined the Guard at age 19, he felt good then and did keep up with his peers.  He reported that he felt short of breath during active duty for training in February or March of 1990, and he gave a history of having trouble keeping up with his peers during training activity.  He stated that he was doing training exercises when he collapsed in February 1991, at which time his heart disease was diagnosed.  The examiner in November 2009 diagnosed the Veteran with rheumatic heart disease with prosthetic aortic and mitral valve implants, compensated congestive heart failure, chronic atrial fibrillation, and chronic anticoagulation.

In the November 2009 examination report and in a January 2010 addendum report, the examiner opined that the Veteran's rheumatic heart disease pre-existed his active duty for training and was aggravated by vigorous activity in the line of duty during such active duty for training.  The examiner opined that the Veteran's active duty for training was the cause of needing his heart surgery in 1991; he had been determined fit for duty at his induction examination, but with vigorous training he began to experience progressive dyspnea on exertion and eventually collapsed in congestive heart failure (which was treated by the surgery).  The examiner noted that in the service, the Veteran did not get the choice of being active or not, and his duty included a large amount of vigorous activity; this dramatic increase in workload on his previously damaged heart caused decompensation with dilatation of his heart resulting in heart failure.  The examiner opined that the Veteran did have pre-existing rheumatic heart disease with mitral and aortic valve damage; valve lesions like the Veteran's develop over years, which means he had them prior to induction.  The examiner opined that the Veteran's active duty for training did cause additional pathology by causing the heart to dilate with the increased workload on his damaged heart; his left atrial enlargement resulted in atrial fibrillation which he still has.

The Veteran's December 1980 induction examination was negative for any disabilities or defects.  Therefore, the Veteran is presumed to have been sound upon entry.

However, clear and unmistakable evidence shows that the Veteran's rheumatic heart disease pre-existed his active duty for training.  The Veteran reported on multiple occasions that he had a history of rheumatic heart disease at age 12.  A May 1991 discharge summary referenced a 1972 electrocardiogram that showed "pericarditis" for the Veteran.  The November 2009 VA examiner opined that the Veteran did have pre-existing rheumatic heart disease with mitral and aortic valve damage; he provided rationale explaining that valve lesions like the Veteran's develop over years, which means he had them prior to induction.

As the government has failed to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.

The November 2009 VA examiner provided supportive reasoning for his opinion that the Veteran's pre-existing rheumatic heart disease was aggravated (i.e., increased in disability beyond the natural progress of the disease) in the line of duty during active duty for training, resulting in his current disability of rheumatic heart disease, status post aortic and mitral valve replacement with chronic atrial fibrillation.

The competent and credible evidence of record establishes that the Veteran's rheumatic heart disease pre-existed his active duty for training and was aggravated in the line of duty during active duty for training, resulting in his current disability of rheumatic heart disease, status post aortic and mitral valve replacement with chronic atrial fibrillation.

Even if the Board had concluded that the Government had not shown by clear and unmistakable evidence that the Veteran's heart disease pre-existed service and, accordingly, that the presumption of soundness at entry had not been rebutted, the result would be the same.

The evidence supports the claim, and there is no evidence to the contrary.  Service connection for rheumatic heart disease, status post aortic and mitral valve replacement with chronic atrial fibrillation, is warranted.
ORDER

The issue of entitlement to nonservice-connected pension is dismissed.

New and material evidence having been submitted, the petition to reopen the claim for service connection for rheumatic heart disease, status post aortic and mitral valve replacement with chronic atrial fibrillation, is granted.

Service connection for rheumatic heart disease, status post aortic and mitral valve replacement with chronic atrial fibrillation, is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


